Citation Nr: 1646665	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease, and to include as due to herbicide exposure and/or as secondary to service connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2011 and October 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded these claims in June 2015 for additional development.  

The Veteran presented testimony at a Board hearing in November 2013.  A transcript of the hearing is associated with the Veteran's claims folder (Virtual VA 2/3/14). 


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has a current chronic heart disability.  

2.  The weight of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.






CONCLUSIONS OF LAW

1. The criteria for an award of service connection for a heart disability, to include ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In May 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in April 2011 and September 2015; and the RO obtained addendum opinions in January 2016.  Collectively, these examination reports are fully adequate.  The examiner reviewed the claims file in conjunction with the examinations; and they address all relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Board notes that the record reflects atypical chest pain in July 2004.  The assessment was "atypical chest pain, ? coronary artery disease."  The Veteran also reported a history of dizziness, which was assessed as " ? carotid artery stenosis" (VBMS, 11/22/04, p. 18).   

The medical records also reflect that among the Veteran's "active problems" is a mood disorder due to a general medical condition (VBMS, 1/8/09, p. 1).  

In October 2007, the Veteran had an electrocardiogram that was mildly positive for stress induced ischemic changes (VBMS, 3/15/11, p. 10).  The Veteran's echocardiographic study was routine (VBMS, 7/30/09, p. 8)

The Veteran was assessed with coronary artery disease in March 2008 (VBMS, 3/17/11, p. 5) and March 2009 (VBMS, 8/24/09, p. 12).  He was diagnosed with tachycardia in February 2009 (VBMS, 8/24/09, p. 2).  

In October 2011, the Veteran reported chest pain and was diagnosed with unstable angina (VBMS, 10/11/11).

The Veteran underwent a VA examination April 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had not been employed since he injured his left arm.  He had no limitation on activities due to difficulty controlling blood sugars.  The examiner noted that the Veteran's ability to walk was limited by low back pain.  The Veteran stated that he had a heart attack in 2000, spent one day in a hospital, and was sent home.  He also reported that his troponin was over 600.  The April 2011 VA examiner stated that this did not make any medical sense.  The examiner noted that the Veteran had not received follow up treatment until he had an October 2007 Cardiolite stress test showing possibly a small non transmural inferior myocardial infarction (MI) diaphragmatic attenuation with a normal ejection fraction at 67%.  He noted that ECGs have not shown an MI.  He further noted that a Minneapolis VA cardiology consult was performed in October 2007.  Pulmonary function tests (PFTs) showed moderate chronic obstructive pulmonary disease (COPD) due to smoking.  An echocardiography showed mild left atrial enlargement with an ejection fraction of 55-65%.  There were no other abnormalities.  Specifically, there were no regional wall motion abnormalities.  The Veteran was urged to quit smoking.  His physicians did not feel he needed angiography, and risk factor management was recommended.  

Upon examination, the Veteran had normal heart tones.  There was no murmur or gallop.  Carotid upstrokes were normal.  The examiner did not diagnose any heart disability.  

Pursuant to the Board's June 2015 Remand, the Veteran underwent another VA examination in September 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his heart problems began in approximately 2000.  He indicated that he had a heart attack, was hospitalized for one day, and then sent home.  The examiner reviewed the Veteran's July 2004 exercise stress test and noted that he exhibited mild functional aerobic capacity.  He was classified as New York Heart Association (NYHA) functional class I.  The examiner noted that the ECG did not reveal any exercise-induced arrhythmias.  He also noted that in October 2007, the Veteran had a Cardiolite stress test showing possibly a small non-transmural inferior MI versus diaphragmatic attenuation, with a normal ejection fraction at 67%.  He noted that a Minneapolis VA cardiology consult was done in October 2007.  Pulmonary function tests (PFTs) performed that day showed moderate COPD due to smoking. The examiner noted that an exercise [Adenosine] procedure dated 10/11/2011 revealed that the Veteran experienced chest pressure during the stress test, which resolved spontaneously.  The Veteran had a normal hemodynamic response to Lexiscan.  There were no arrhythmias noted during the stress test.  Finally, electrocardiogram part was negative for stress induced ischemic changes.  The examiner noted that a multigated acquisition (MUGA) scan was performed in September 2015.  The calculated left ventricular ejection fraction was 70%.  Wall motion appeared to be normal.

Upon examination, the examiner found no evidence to suggest that the Veteran had a current myocardial infarction.  Heart rhythm was regular.  Heart sounds were normal.  Peripheral pulses were normal. There was no peripheral edema.  His blood pressure was 112/62.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  The examiner noted that March 2015 chest x-rays were normal, and that the most recent exercise stress test (October 2011) failed to show ischemia.  The examiner did not diagnose any heart disability.  

The Veteran submitted records from the Quentin N. Burdick Comprehensive Health Care Facility which reflect that in March 2000, he complained of chest pain that he thought was indigestion (VBMS, 11/23/15, p. 2).  An April 2000 report reflects (1) systemic hypertension at rest with a somewhat elevated blood pressure response to exercise, and that the Veteran was negative for ischemia (clinically, electrocardiographically, and scintigraphically) (VBMS, 11/23/15, p. 6).  Myocardial infarction was ruled out (VBMS, 11/23/15, pgs. 8-9).      

In February 2009, the Veteran was admitted to the hospital with severe abdominal pain and hypotensive.  His admitting diagnoses were acute kidney injury; septic shock; chronic renal failure secondary to diabetic nephropathy; and colitis.  He was discharged with 21 diagnoses including coronary artery disease and hyperlipidemia (VBMS, 11/23/15, pgs. 31-32).  

The RO obtained another medical opinion in January 2016.  The examiner reviewed the claims file.  He was asked to opine whether the lack of a heart disability was still accurate.  The examiner noted that the Veteran had been admitted to the Quentin Burdick hospital in March 2000 with a diagnosis of chest pain, rule out myocardial infarct.  Creatine phosphokinase (CPK) was elevated at 626, but MB (cardiac) fraction was normal.  Troponin was 0.02 (normal being 0.0 to 0.15).  He had been riding a bucking bronco that day.  The elevation of the skeletal CPK was thought to be due to his riding the bronco.  A subsequent myocardial perfusion study, performed in April 2000, was normal.  The examiner also noted that the Veteran was admitted to Trinity Hospital in Minot in February 2009 with a history of abdominal pain.  He had leukocytosis and CT of the abdomen showed urinary retention, small bilateral nonobstructive renal stones, and wall thickening in the colon consistent with colitis.  He was thought to be in septic shock with hypotension (systolic BP was 60).  CPK was 1232 (normal being 22-269).  CPK MB was 104.3 (normal being 0.6-6.3).  Troponin level was 0.02 (normal being 0.0-0.03).  Creatinine was 2.45 (normal being 0.9-1.3) (lab findings, VBMS, 23/15, p. 9).

The examiner quoted the up-to-date criteria for the diagnosis of acute myocardial infarction (MI): "An elevation in the concentration of troponin or CK-MB is required for the diagnosis of acute MI.  If both are measured and the troponin value is normal but the CK-MB is elevated, MB is likely due to release from noncardiac tissue.  Follow-up on such individuals reveals that they do extremely well without subsequent events . . . Other mechanisms for cardiac injury must be considered (e.g, heart failure, rapid atrial fibrillation, myocarditis, anthracycline cardiotoxicity, subendocardial wall stress, myopericarditis, sepsis, etc).  As an example, small amounts of cardiac injury can occur in critically ill patients, which may or may not represent an acute MI."  The examiner noted that in this case, the Veteran was believed to be septic and was dehydrated, which were likely the causes of the CPK MB band elevation.  

Likewise, the RO sought an addendum opinion from the September 2015 VA examiner.  In January 2016, the examiner clarified that the Veteran has no ischemic heart disease.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Board finds that the Veteran has not met the first element of service connection.  The Board recognizes that the post service treatment records reflect findings of various cardiac diagnoses.  However, the Veteran was afforded two VA examinations (in April 2011 and in September 2015).  Both examiners conducted thorough examinations, and neither found evidence of a current heart disability.  Moreover, the RO obtained two addendum medical opinions in January 2016.  Once again, neither examiner found evidence that would alter the findings set forth in the April 2011 and September 2015 examination reports.  

In the absence of a current disability, clearly there can be no basis upon which to establish a  nexus to service, to include as secondary to any service connected disability (either PTSD or diabetes mellitus), or as secondary to presumed Agent Orange exposure  Consequently, the Board finds that the Veteran has not met the third element of service connection either. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 50 percent for depressive disorder, to include a sleep disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for PTSD with depressive disorder, evaluated as 70 percent disabling; diabetes mellitus, type II with diabetic nephropathy, evaluated as 20 percent disabling; a psychogenic movement disorder (claimed as a seizure disorder), evaluated as 20 percent disabling; diabetic neuropathy of the left lower extremity, evaluated as 10 percent disabling; and diabetic neuropathy of the right lower extremity, evaluated as 10 percent disabling.  His combined rating is therefore 90 percent and has been no lower than 70 percent at any time during the appeal period.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

The Board notes that in November 2012, the Veteran underwent a VA psychiatric examination in which the examiner found that he continued to meet the criteria for PTSD.  Additionally, he noted that it appeared that the Veteran's disability picture had somewhat worsened.  He noted that the Veteran was more depressed and continued to have many symptoms of PTSD.  However, the examiner opined that any inability to secure and maintain employment was less likely as not due to the Veteran's service connected metal health issues.

The Board notes that the November 2012 VA examiner's opinion is consistent with the Veteran's own statements.  The Veteran has argued that his inability to secure employment is primarily due to his physical disabilities and not due to PTSD (see Appellate Brief, VBMS, 9/29/16).  However, the Board notes that the Veteran's physical disabilities are rated as 20 percent disabling, 20 percent disabling, 10 percent disabling, and 10 percent disabling.    

With regard to the Veteran's physical disabilities, he underwent several VA examinations in October 2012 (VBMS, 10/18/12).  The examiner opined that the Veteran's diabetes mellitus did not impact his ability to work (VBMS, 10/18/12, p. 13).  The examiner noted that the Veteran did have additional disabilities impacting his ability to work.  He noted that the Veteran's nonservice connected chronic obstructive pulmonary disorder (COPD), lumbar spinal stenosis, myofascial pain syndrome, and left ulnar neuropathy present the Veteran with chronic pain that are treated with narcotics.  He opined that these all likely prevent his successful participation in labor intensive activities and labor-intensive employment opportunities (VBMS, 10/18/12, p. 6).

The Veteran also underwent a September 2015 VA examination in which he was diagnosed with a seizure disorder (psychogenic movement disorder).  He reported that every once in a while he falls down feeling dizzy.  He also reported shaking spells.  He stated that he fell approximately 3-4 times in the past 6 months; but he denied being completely out when he has one of these seizures.  The examiner opined that the disorder did not impact his ability to work.  

In sum, the preponderance of the evidence reflects that the Veteran's service-connected disabilities inability to secure and maintain employment is due to his nonservice connected disabilities, including COPD.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to a TDIU must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to a TDIU is denied.





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


